Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 14-17 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Spanton (US 2007/0117617).

1. Spanton discloses a computer (Online service 304, Data center 410 in Fig 4. Computing systems comprises computer; paragraph 26.), comprising: 
a computer memory (computing systems comprises computer with memory, paragraph 26);

game logic implemented as computer executable instructions in the computer memory, the game logic configured to use the game state of the video game to determine a game environment for rendering a video stream of the video game, the video stream configured for transmission over a network (Paragraph 90 discloses, “The video output of the executing video game may be captured and streamed by feed distributors 617 as an audiovisual file (e.g., WMA, MOV, etc.) for subsequent receipt and processing by any spectator client data processing device capable of handling such a data file.” Paragraph 75 discloses that rending may be done by the game engine on client or server. See also paragraphs 6-7, 84); and 
transition logic implemented as computer executable instructions in the computer memory, the transition logic configured to permit access to the game state of the video game from by a second client to cause the game engine to maintain the game state (paragraphs 7, 75, 90, 94) using input from the second client in lieu of input from the first client (Spectator client is used to change view, navigate using player’s game play, paragraphs 103-105).



3. Spanton discloses the computer as recited in claim 2, wherein a configuration of the local game controller of the second client is different than a configuration of the local game controller of the first client (clients may be different devices including personal computers; server computers; portable and hand-held devices such as personal digital assistants (PDAs), tablet PCs or laptop PCs; multiprocessor systems; microprocessor-based systems; set top boxes; programmable consumer electronics; network PCs; minicomputers; mainframe computers; electronic game consoles; paragraph 26).

4. Spanton discloses the computer as recited in claim 3, wherein the game logic is configured to convert input received from the local game controller of the second client to a format that is compatible with the game logic (Intra-game data from the participating client including positional telemetry and includes “Buttons pushed or other user input”; paragraph 75. Intra-game data from the participating client including positional telemetry and other game-state data are manipulated and re-rendered for the spectating client, paragraphs 75, 90. The format is compatible for the second/spectating client in order for the client to spectate the game; paragraph 90).

5. Spanton discloses the computer as recited in claim 1, further comprising: rendering logic configured to create video frames of the video stream of the video game based on the game state (Spanton discloses that the sever output video streams which can be audio visual files e.g., WMA, MOV, etc.; paragraph 90. Video frames are created when the digital video files are encoded.).

Claims 14-17. See rejection for claims 1-4.

Claims 1, 14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wong (US 2003/0038805).

1. Spanton discloses a computer (system 10 in Fig. 1 running on one or more computers, paragraph 32.), comprising: 
a computer memory (inherently part of a computer, paragraph 32);
a game engine implemented as computer executable instructions in the computer memory (combination of game engine 18 and spectator engine 40 in Fig. 1), the game engine configured to update a game state of a video game, the game state associated with a first client (state information 30 and object information 32 in Fig. 1, paragraphs 30-33).
game logic implemented as computer executable instructions in the computer memory, the game logic configured to use the game state of the video game (paragraphs 29-31) to determine a game environment for rendering a video stream of 
transition logic implemented as computer executable instructions in the computer memory, the transition logic configured to permit access to the game state of the video game from by a second client to cause the game engine to maintain the game state using input from the second client in lieu of input from the first client (Spectators interact with game from game state data of the participants; abstract, paragraphs 8, 34, 37, 57, 76, 84-85,110).
Claim 14 See rejection for claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spanton (US 2007/0117617) as applied to claims 5, 14 above, and further in view of Danieli (US 2006/0058103). 

6, 18. Spanton discloses the claimed invention as discussed above but fails to teach that the rendering logic is configured to adjust a format of the video frames to suit .

Claims 5-13, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 2003/0038805) as applied to claims 1, 14 above, and further in view of Danieli (US 2006/0058103). 

5. Wong discloses the claimed invention as discussed above but fails to teach that the rendering logic is configured to create video frames of the video stream of the video game based on the game state. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to video game, Danieli discloses a system in which a second client or a spectator client streams video of a video game of a first client (abstract, paragraphs 10). Danieli discloses that a rendering logic is configured to adjust a format of the video frames to suit capabilities of the second client in conjunction with assignment of the game state of the video game from the first client to the second client (Stream with different forms of content and format for a variety of different types of computing devices; Abstract, paragraphs 6, 25, 54-57, 72-73). The formats can be for different TV formats (NTSC, PAL) and digital video formats (MPEG, WMV; paragraphs 54), which inherently requires the rendering logic to create video frames of the video stream. It would have been obvious to one of ordinary skilled in the art to modify Wong’s invention before the effective filing date in order to create video frames and video formats that is compatible with the client capabilities.

6. Danieli discloses that a rendering logic is configured to adjust a format of the video frames to suit capabilities of the second client in conjunction with assignment of the game state of the video game from the first client to the second client (See claim 5 above. In addition, Danieli discloses different forms of content and format for a variety of different types of computing devices; Abstract, paragraphs 6, 25, 54-57, 72-73). The 

7. Wong in view of Danieli discloses the computer as recited in claim 5, wherein the rendering logic includes a first encoder and a second encoder, the first encoder configured to generate a first video stream of the video game for the first client based on the game state, the second encoder configured to generate a second video stream of the video game for the second client based on the game state (As indicated above, Wong discloses video streams for participants 20, 21 and spectators 12, 14 in Fig. 1. Danieli discloses that streams can be in different forms of content and format for a variety of different types of computing devices; Abstract, paragraphs 6, 25, 54-57, 72-73, For example, NTSC, PAL, MPEG, WMV. Different encoders are required to generate the videos at different formats.).

8. Wong discloses the computer as recited in claim 7, wherein the first encoder and the second encoder are configured to operate at a same time to simultaneously generate the first video stream and the second video stream (Wong discloses the game and interactions are live; paragraphs 27, 37, 45, 70. The spectators can interact with the participant’s game, and the indicated on the participant’s game. Therefore the streams are encoded and provided simultaneously, at real time.).

9. Wong discloses the computer as recited in claim 8, wherein the first video stream enables a first user at the first client to view play of the video game by a second 

10. Wong discloses the computer as recited in claim 8, further comprising: overlay logic configured to place an audio overlay on audio data generated for the second video stream (game state data which object information 32, includes audio from the participants that is streamed to the spectator through the spectator engine; paragraphs 31, 33; Fig. 1).

11. Wong discloses the claimed invention as discussed above but fails to teach that the audio overlay includes voice audio received from the first client. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to video game, Danieli discloses a system in which a second client or a spectator client streams video of a video game of a first client (abstract, paragraphs 10). Danieli discloses that it is known for online games for voice audio such as a voice chat session to be to be provided with the game stream (paragraphs 7). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Wong’s invention and incorporate an audio overlay which includes voice audio received from the first client in order to provide the predictable result of streamlining the voice chat. This will allow spectators hear the conversations of the participants and also allow the participants communicate with the spectators.

12. Wong discloses the computer as recited in claim 8, further comprising: overlay logic configured to place a first audio overlay on first audio data generated for the first video stream the overlay logic also configured to place a second audio overlay on second audio data generated for the second video stream (Game data also corresponding audio information generated for each participants; paragraphs 31, 33. Spectator interactions for the game includes audio an d visual of the Spector, paragraphs 36, 40, 57, 76, 84-85, 110).,

13. Wong discloses the computer as recited in claim 12, but fails to teach the first audio overlay includes voice audio received from the second client, and wherein the second audio overlay includes voice audio received from the first client. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. 
In an analogous art to video game, Danieli discloses a system in which a second client or a spectator client streams video of a video game of a first client (abstract, paragraphs 10). Danieli discloses that it is known for online games voice audio such as a voice chat session to be to be provided with the game stream (paragraphs 7). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Wong’s first and second audio overlays to incorporate voice data from the respective devices in order to provide the predictable result of allowing the participants to communicate with the spectators.



20. Wong in view of Danieli discloses the method as recited in claim 19, further comprising: placing an audio overlay on audio data generated for the first video stream, wherein the audio overlay includes voice audio received from the second client; or placing an audio overlay on audio data generated for the second video stream, wherein the audio overlay includes voice audio received from the first client; or placing a first audio overlay on first audio data generated for the first video stream, wherein the first audio overlay includes voice audio received from the second client, and placing a second audio overlay on second audio data generated for the second video stream, wherein the second audio overlay includes voice audio received from the first client (see rejection for claims (see rejection for claim 11 or 13 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

	Double Patenting
	The Terminal Disclaimer filed on 1/17/2020 is approved the rejection is withdrawn.

	Petition
	The petition filed on 1/17/20 to change the priority date is granted.
The prior 35 USC 112 rejection and prior art rejection is withdrawn in view of the new priority date. New ground of rejection has been made based on the new priority date.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715